Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Craig L. Cupid (Reg. No: 61,308) on 2/24/2021.
The application has been amended as follows: 
Claim 23 (Currently Amended) Circuitry for a communications device for transmitting data to and receiving data from a mobile communications network including one or more infrastructure equipment, the communications device comprising: 
a transmitter configured to transmit in one of a plurality of segments of an available channel bandwidth signals representing the data via a wireless access interface to the mobile communications network, 
a receiver configured to receive in one of the plurality of segments signals representing the data via the wireless access interface from the mobile communications network, and 
a controller configured to control the transmitter and the receiver to transmit in one of the plurality of segments and to receive in one of the plurality of segments the 
to measure a relative quality of signals received by the receiver in each of the plurality of segments, 
to transmit a measurement report to the mobile communications network, the measurement report comprising the measured relative quality of signals in each of the plurality of segments, wherein, upon predetermined conditions being met, to skip the measuring of the relative quality of signals received in one or more of the plurality of segments, and 
wherein the controller is configured in combination with the receiver: to receive from one of the one or more infrastructure equipment via the wireless access interface a measurement set, wherein the measurement set comprises an indication of the plurality of segments in which to measure the relative quality of signals received, 
to receive from the one of the one or more infrastructure equipment a plurality of measurement sets, wherein a first of the plurality of measurement sets comprises an indication of the plurality of segments in which to measure of the relative quality of signals received, and one or more of other measurement sets of the plurality of measurement sets comprises an indication of one or more segments in which to measure of the relative quality of signals received, wherein the number of the one or more segments in the one or more of the other measurement sets is lower than the number of the plurality of segments in the first of the plurality of measurement sets, and to select, upon the predetermined conditions being met, a measurement set from the plurality of measurement sets.
Claim 28 (Currently Amended) A method of controlling a communications device for transmitting data to and receiving data from a mobile communications network including one or more infrastructure equipment, the method comprising: 	measuring a relative quality of signals received by a receiver in each of a plurality of segments of an available channel bandwidth, 
transmitting a measurement report to the mobile communications network, the measurement report comprising the measured relative quality of signals in each of the plurality of segments, 
wherein, upon predetermined conditions being met, skipping the transmitting of the measurement report to the mobile communications network; and 
wherein a controller is configured in combination with the receiver: 
to receive from one of the one or more infrastructure equipment via the wireless access interface a measurement set, wherein the measurement set comprises an indication of the plurality of segments in which to measure the relative quality of signals received, 
to receive from the one of the one or more infrastructure equipment a plurality of measurement sets, wherein a first of the plurality of measurement sets comprises an indication of the plurality of segments in which to measure of the relative quality of signals received, and one or more of other measurement sets of the plurality of measurement sets comprises an indication of one or more segments in which to measure of the relative quality of signals received, wherein the number of the one or more segments in the one or more of the other measurement sets is lower than the number of the plurality of segments in the first of the plurality of measurement sets, and 
End of Amendment.
Reasons For Allowance 
3.	Claims 1-3, 5, 7-21, 23 and 28 (renumbered as 1-21 respectively) are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, 23 and 28, prior art of record fails to teach or render obvious, a communications device/method comprising wherein the controller is configured in combination with the receiver: to receive from the one of the one or more infrastructure equipment a plurality of measurement sets, wherein a first of the plurality of measurement sets comprises an indication of the plurality of segments in which to measure of the relative quality of signals received, and one or more of other measurement sets of the plurality of measurement sets comprises an indication of one or more segments in which to measure of the relative quality of signals received, wherein the number of the one or more segments in the one or more of the other measurement sets is lower than the number of the plurality of segments in the first of the plurality of measurement sets, and to select, upon the predetermined conditions being met, a measurement set from the plurality of measurement sets, in combination with all other limitations as recited in independent claims 1, 23 and 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	2/25/2021

/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477